Conviction is for possession of liquor in dry area for purposes of sale; punishment, a fine of $150.00.
The record is before us without a statement of facts. The complaint and information are sufficient to charge the offense.
By a bill of exception, appellant complains of the introduction in evidence of the results of a search made by the officers in which 32 pints of whisky were found on his premises. His grounds of objection was that the search warrant was insufficient. The affirmance of the case, however, does not depend upon the sufficiency of the search warrant, because there is no statement of facts in the record. In its absence, we could not say that there was no evidence outside of the searching officers sufficient to make a case. It might be that appellant testified and admitted having the whisky, or such proof might have been produced from other sources.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.